Judgment unanimously reversed and matter remitted to Cayuga County Court for proceedings in accordance with the following Memorandum: Respondent appeals from a judgment of County Court which ordered that relator be given a new parole revocation hearing. On May 26, 1971, the Court of Appeals in People ex rel. Maggio v. Casscles (28 N Y 2d 415) outlined the proper habeas corpus procedure to be followed for resolution of challenges to prior parole revocations. The hearing to be held in County Court will be in accordance therewith. Relator will be given an opportunity with the aid of counsel to demonstrate that the determination made at the revocation hearing failed to meet due process standards. (See People ex rel. Jackson v. Mancusi, 37 A D 2d 679, decided herewith.) (Appeal from judgment of Cayuga County 'Court directing parole revocation hearing.) Present—Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.